t c summary opinion united_states tax_court rubin whitfield jr petitioner v commissioner of internal revenue respondent docket no 6573-01s filed date rubin whitfield jr pro_se marty j dama for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner petitioned for review under sec_6330 of a determination by respondent's appeals_office that respondent's action to collect unless otherwise indicated section references hereafter are to the internal_revenue_code as amended by levy federal income taxes owing by petitioner for the year should proceed that determination was preceded by respondent's issuance to petitioner of a notice_of_intent_to_levy and of petitioner's right to a hearing in connection with an assessed balance of income taxes for of dollar_figure and statutory additions of dollar_figure some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof at the time the petition for review was filed petitioner was a legal resident of italy texas a notice_of_deficiency was issued to petitioner for and respondent's determinations in that notice were never judicially challenged or litigated by petitioner petitioner was in due course assessed for the amounts determined in the notice_of_deficiency ’ in his petition for review petitioner alleges that he had previously entered into an agreement with a representative of respondent to the effect that if he made the equivalent of monthly payments over a 12-month_period totaling dollar_figure hi sec_2 the notice_of_deficiency was not offered into evidence at trial it appears that petitioner had not filed a tax_return for however after the notice_of_deficiency was issued petitioner filed a return that mirrored the determinations in the notice_of_deficiency in his petition and at the hearing petitioner did not allege or contend that he never received the notice_of_deficiency account would be considered paid in full and all penalties and interest would be abated no written evidence or documentation of such an agreement was presented at trial however there was offered into evidence respondent's taxpayer account record of petitioner which reflected the following credits and payments on petitioner's account for withholding credit dollar_figure payment by levy dollar_figure payment dollar_figure payment dollar_figure payment dollar_figure payment dollar_figure total dollar_figure these payments however did not totally satisfy petitioner's liability for which respondent issued the notice_of_intent_to_levy for collection of the balance of the assessment penalties and interest due by petitioner pursuant to petitioner's request a hearing was conducted by respondent's appeals_office a summary and recommendation of the hearing was offered into evidence at trial that summary and recommendation states that petitioner's claim that he had a settlement agreement described above was considered however petitioner's claim to the existence of such an agreement was dismissed for the reason there is no evidence in the file that supports the taxpayer's assertion the summary and recommendation further states that during the hearing there was a discussion of possible payment alternatives and following the hearing the appeals_office twice sent forms to be completed and returned by petitioner that would set forth petitioner's proposals for alternative payments petitioner never followed through with the process whereupon respondent's appeals_office concluded that petitioner was not entitled to relief sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days of notice_and_demand for payment the secretary may collect such tax by levy upon the taxpayer's property sec_6330 generally provides that the secretary cannot proceed with the collection_of_taxes by way of a levy until the taxpayer has been given notice and an opportunity for administrative review in the form of an appeals_office hearing sec_6330 provides for an appeals_office due process hearing to address collection issues including among other things not pertinent here alternative means of collection the determination of the appeals_office may be reviewed judicially upon the timely filing of a petition in this court or in an appropriate united_states district_court when the validity of the underlying tax_liability is not at issue such as in this case this court reviews the appeals_office determination for abuse_of_discretion and does not review the determination on a de novo basis 114_tc_176 the record here does not support a finding that there was an abuse_of_discretion by respondent's appeals_office in denying relief to petitioner petitioner's claim that he had an agreement for an installment_payment method with an abatement by respondent of a portion of the deficiency_interest and penalties was not established moreover the appeals_office considered that contention and determined there was no basis for petitioner's claim nothing was presented by petitioner to the court that would establish an abuse_of_discretion by the appeals_office in reaching this conclusion petitioner was offered two opportunities by the appeals_office to submit proposals for alternative means of collection by respondent petitioner did not submit any alternative collection methods for consideration by respondent again there was no abuse_of_discretion by the appeals_office in its determination that the levy should proceed accordingly the notice_of_determination by the appeals_office will be sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
